Citation Nr: 0614428	
Decision Date: 05/17/06    Archive Date: 05/31/06

DOCKET NO.  03-04 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida

THE ISSUE

Entitlement to an increased rating for bilateral visual field 
constriction with diplopia of the right eye, residuals of a 
right eye injury due to medial rectus entrapment, currently 
rated as 30 percent disabling.  

REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

J. Andrew Ahlberg, Counsel


INTRODUCTION

The veteran served on active duty from July 1980 to August 
1980. 

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a March 2002 rating 
decision by a Department of Veterans Affairs (hereinafter VA) 
Regional Office (hereinafter RO).  The case was remanded by 
the Board in February 2005 for the purpose of affording the 
veteran a hearing.  In November 2005, the veteran was 
afforded a videoconference hearing pursuant to the provisions 
of 38 U.S.C.A. § 7107(e) (West 2002).  During this hearing, 
the undersigned Veterans Law Judge was located in Washington, 
D.C., and the veteran was located at the RO.  


REMAND

In his April 2006 presentation to the Board, the veteran's 
representative requested that this case be remanded to obtain 
reports from a scheduled visit to a VA strabismus clinic that 
was referenced on a December 2005 VA ophthalmology clinic 
report.  Review of this report does reflect that the veteran 
was to be scheduled for the first available appointment at 
the strabismus clinic.  The Board concludes that the RO 
should be directed upon remand to obtain the records from 
this appointment, if it was undertaken, in order to fulfill 
the duty to assist the veteran.  See 38 U.S.C.A. § 5103A 
(West 2002); 38 C.F.R. § 3.159 (2005). 

For the reasons stated above, this appeal is REMANDED to the 
RO via the Appeals Management Center (AMC) in Washington, DC 
for the following development.  VA will notify the veteran if 
further action is required on his part. 

1.  The RO should obtain any records from 
an appointment at a VA strabismus clinic, 
if undertaken, that was to be scheduled 
according to the December 2005 VA 
ophthalmology clinic report referenced 
above.  Any other pertinent records of 
treatment for the veteran's service-
connected eye disability, not already of 
record, should also be obtained.  

2.  Following the completion of the 
development requested above, the claim 
should be readjudicated by the RO.  If 
this does not result in a complete grant 
of all benefits sought by the veteran, 
the veteran and his representative should 
be provided a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.
 
Thereafter, the case should be returned to the Board for 
further appellate consideration, if indicated.   

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).






